In view of the interview summary, the Office Action dated 02/22/2021 is vacated in favor of this new action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group III (claims 6-7) in the reply filed on 11/04/2020 is acknowledged.
Claims 1-5 and 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (CN103575889A, published 02/12/2014, cited passages are based on attached machine translation) in view of Yun et al. (CN106872420A, published 06/20/2017, cited passages are based from attached machine translation).
	HE et al. teach a test strip and method for detecting vancomycin wherein the test strip comprises a micro-porous reagent and test paper (abstract). HE et al. teach the vanomycin hapten-carrier protein conjugate with human serum albumin [0010], which reads on adding pure vancomycin of different concentrations to a human serum matrix. HE et al. teach the milk sample to be tested into the microporous reagent and the test strip paper is composed of a bottom plate, a sample absorption pad, a reaction film, a water absorption pad, and a protective film [0049]. HE et al. further teach the reaction membrane has a detection zone (T) and a quality control zone (C), both of which are the shape of a strip perpendicular to the length of the test paper [0025] and [0052]. HE et al. teach colloidal gold marker [0019]. HE et al. teach vancomycin was diluted 25, 50, 100 µg/L [0114]. 
	HE et al. do not teach a calibrator and time-resolved fluorescent intensities. 
	Yun et al. teach a method for quantitatively detecting microalbumin through time-resolved fluorescence and a kit comprises a time-resolved fluorescence test paper car, sample diluent and a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the use of colloidal gold method as taught by HE et al. with the time-resolved fluorescence immunoassay technique as taught by Yun et al. because Yun et al. teach that time-resolved fluorescence immunoassay technique can effectively eliminate the interference of non-specific fluorescence and greatly improve the analysis sensitivity. In addition, Yun et al. teach that even though the colloid gold method is simple and fast to operate, the colloid gold method has low sensitivity and inaccurate quantification. Therefore, it would have been obvious to use the time-resolved fluorescence immunoassay for detecting vancomycin because the the assay is more sensitive and higher accuracy in quantifying the presence of analyte.  One would have a reasonable expectation of success in using time-resolved fluorescence immunoassay for 
	With regard to the calibrator being 40 µg/mL, 20 µg/mL, 10 µg/mL, 5 µg/mL, and 0 µg/mL, and diluting the calibrator 100-1,000 times, it is settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum ratio for a result effective variable in producing a fluorescent signal. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation" Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Yun et al. teach that calibrators of different concentrations are determined by time-resolved fluorescent test strips and the concentration of the calibrator is taken as the ratio of fluorescence signal [0055]. Absent of unexpected results, it would have been obvious for a person of ordinary skill to discover the optimum workable concentrations of a calibrator for a test strip fluorescence immunoassay by determining the fluorescence signal. 
	With regard to claim 7, HE et al. teach 50 µg/L [0124].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641 



/Tracy Vivlemore/Primary Examiner, Art Unit 1635